DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-16) in the reply filed on 03/07/22 is acknowledged.  The traversal is on the ground(s) that applicant argued that the features “an optically activatable layer comprising first and second sections disposed on respective exterior surfaces of the shaft and the sleeve” as recited in claims 1 and 17.  This is not found persuasive because Inventions [II] and [I] are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the apparatus as claimed can be used to practice another and materially different process or method such as by the steps of comparing the secondary and the initial relative positions; and determining whether the joint of the DS exhibits a precursory damage indication in accordance with results of the comparing of Group II does NOT require an easily inspected shaft assembly of Group I. Therefore, they are still different inventions in related as process as claimed can be practiced by another and materially different apparatus even though some components overlap. Because these inventions are distinct for the reasons given above and the search required for Group II is NOT require for Group I, restriction for examination purposes as indicated is proper. Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification CPC, restriction for examination purposes as indicated is proper.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/18 & 03/12/20 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 objected to because of the following informalities:  
The term “and/or” in the claims. The term "and/or" may mean "and", it may mean "or", it may mean "exclusive-or", it may mean "one", it may mean "some, but not all", it may mean "neither", and/or it may mean "both", altogether not limiting the scope of claimed subject matter in this respect. Examiner suggests the applicant choose one of the above interpretations, or substitute language on the order of "chosen from one of the following”.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
first and second sections (341, 342 @ figure 3 and paragraph [0058]) in claim 1.
an additional member in claim 3.
an additional section (863 @ figure 11 and paragraph [0065]) in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3; these claims invokes 112(f) as discussed above. The claims provide for these “an additional member" but in the specification does not show clearly the structures for these "an additional member" to perform the claimed inventions. The specification fails to disclose any specific structure that corresponds to these types of these “an additional member". Therefore, there is no way to determine the metes and bounds of these limitations, since there are no limits imposed by structure, materials or acts, and can be performed by any means capable of performing the function, both known and unknown. Therefore, the claim is rejected under 112 second paragraph because the claim scope is indefinite.
Regarding claim 3; the limitation “the shaft is secured between the sleeve and an additional member” is NOT clear and vague. The specification fails to disclose any specific structure that corresponds to the limitation “the shaft is secured between the sleeve and an additional member”. 
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, second paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claim 3; the claim is rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness. This rejection is made because an indefinite, unbounded limitation would cover all structure that performs the claimed function. Because applicant has not clearly set forth the corresponding structure that would allow one having ordinary skill in the art to make the apparatus with the corresponding functionality, this indicates that applicant has not provide provided sufficient disclosure to show possession of the invention.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, first paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parkinson (US Patent No. 5,456,123).
Regarding claim 1; Parkinson discloses an easily inspected shaft assembly, comprising: 
a shaft (S figures 1A-1B); 
a sleeve (SL @ figures 1A-1B) receptive of a portion of the shaft (S @ figures 1A-1B); and 
an optically activatable layer (W1, W2 @ figures 1A-1B) comprising first (first toothed wheel W1 @ figure 1A-1B) and second sections (second toothed wheel W2 @ figures 1A-1B) disposed on respective exterior surfaces of the shaft (S @ figures 1A-1B) and the sleeve (SL @ figures 1A-1B), respectively, such that the first and second sections (W1, W2 @ figures 1A-12B) move (rotate) relative to one another as the shaft (S @ figures 1A-1B) and the sleeve (SL @ figures 1A-1B) move relative to one another. See figures 1-5

    PNG
    media_image1.png
    765
    1444
    media_image1.png
    Greyscale

Regarding claim 5; Parkinson discloses the optically activatable layer (W1, W2 @ figures 1A-1B) is provided in an array of one or more stripes of uniform (teeth of W1, W2 @ figures 1A-1B) and/or variable geometries arranged around the shaft and the sleeve, and the one or more stripes (teeth of wheels W1, W2 @ figures 1A-1B) are parallel with and/or angled relative to a central longitudinal axis of the shaft (S @ figures 1A-1B) and the sleeve (SL @ figures 1A-1B).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Parkinson (US Patent No. 5,456,123) in view of Bullin (US 2011/0147091).
Regarding claim 2; Parkinson discloses all of feature of claimed invention except for at least one of the shaft and the sleeve comprises at least one of metallic materials and composite materials. However, Bullin teaches that it is known in the art to provide at least one of the shaft and the sleeve paragraph [0024]: e.g., drive shaft 28 is made of a composite material. To this end, drive shaft 28 has a metallic sleeve 62 molded in drive shaft 28, sleeve 62 having ports 64 and 66 for downward flow of drilling fluid to drill bit 14, sleeve 62 having a threaded portion 68 received in a threaded box 70 formed in a second end portion 71 of rotor 18. In like fashion, composite drive shaft 28, at the opposite end, has a metallic sleeve 72 molded into composite drive shaft 28, sleeve 72 having a threaded box 74). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine inspected shaft assembly of Parkinson with limitation above as taught by Bullin for the purpose of improving the service lift due to the abrasive environment.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson (US Patent No. 5,456,123) in view of Janik et al (US Patent No. 4,899,596).
Regarding claim 3; Parkinson discloses all of feature of claimed invention except for the shaft is secured between the sleeve and an additional member. However, Janik et al teaches that it is known in the art to provide the shaft (30 @ figure 6) is secured between the sleeve (40 @ figure 6) and an additional member (reference shaft 34 @ figure 6). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine inspected shaft assembly of Parkinson with limitation above as taught by Janik et al for the purpose of measuring the torque transmitted by a shaft and automatically compensates for variations in wall thickness exhibited by different drive shafts having the same nominal dimensions.
Regarding claim 6; Parkinson discloses all of feature of claimed invention except for one or more connections to secure the sleeve and the shaft together. However, Janik et al teaches that it is known in the art to provide one or more connections (28, 52, 54 @ figure 6) to secure the sleeve (40 @ figure 6) and the shaft (30 @ figure 6) together. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine inspected shaft assembly of Parkinson with limitation above as taught by Janik et al for the purpose of measuring the torque .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Parkinson (US Patent No. 5,456,123) in view of Niegrarth et al (US 2018/0138761).
Regarding claim 4; Parkinson discloses all of feature of claimed invention except for the optically activatable layer comprises at least one of fluorescent, absorbent and reflective material, coating or paint. However, Niegrarth et al teaches that it is known in the art to provide the optically activatable layer (380, 354 @ figure 5) comprises at least one of fluorescent, absorbent and reflective material, coating or paint (paragraph [0056]: e.g., rotor magnets 380 and stator assembly 354 may include any suitable coating or covering, such as a metallic or non-metallic magnetic shielding material or retaining structure). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine inspected shaft assembly of Parkinson with limitation above as taught by Niegrarth et al for the purpose of improving high speed electric machines using in the automotive, aviation, maritime, and other industries to operate aircrafts, helicopters, automobiles, boats, submarines, trains, and/or any other suitable vehicles.
It is noted that the term “at least one of” is alternative.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Parkinson (US Patent No. 5,456,123) in view of Carson (US 2005/0196275).
Regarding claim 7; Parkinson discloses all of feature of claimed invention except for an aircraft, comprising: an engine; a gearbox disposed remotely from the engine; and a drive shaft (DS) configured to transmit torque produced by the engine to the gearbox, wherein one or more assemblies disposed along a length of the DS. However, Carson teaches that it is known in the art to provide an aircraft (101 .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Parkinson (US Patent No. 5,456,123) in view of Carter, Jr. et al (US Patent No. 7,510,377).
Regarding claim 8; Parkinson discloses an easily inspected shaft assembly, comprising: 
a shaft (S figures 1A-1B); 
a cover (SL @ figures 1A-1B) receptive of a portion of the shaft (S @ figures 1A-1B); and 
an optically activatable layer (W1, W2 @ figures 1A-1B) comprising first (first toothed wheel W1 @ figure 1A-1B) and second sections (second toothed wheel W2 @ figures 1A-1B) disposed on respective exterior surfaces of the shaft (S @ figures 1A-1B) and the cover (SL @ figures 1A-1B), respectively, such that the first and second sections (W1, W2 @ figures 1A-12B) move (rotate) relative to one another as the shaft (S @ figures 1A-1B) and the cover (SL @ figures 1A-1B) move relative to one another. See figures 1-5
Parkinson discloses all of feature of claimed invention except for a housing comprising an extension and a shaft which is receptive of a portion of the extension. However, Carter, Jr. et al teaches that it is known in the art to provide a housing (117 @ figure 5) comprising an extension (121 @ figure 5) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine inspected shaft assembly of Parkinson with a housing comprising an extension and a shaft which is receptive of a portion of the extension as taught by Carter, Jr., et al for the purpose of the reduction in width allows the use of a narrow aerodynamic mast fairing and spar for collective pitch control further reduces the size of the rotor spinner.
Regarding claim 11; Parkinson discloses the optically activatable layer (W1, W2 @ figures 1A-1B) is provided in an array of one or more stripes of uniform (teeth of W1, W2 @ figures 1A-1B) and/or variable geometries arranged around the shaft and the cover, and the one or more stripes (teeth of wheels W1, W2 @ figures 1A-1B) are parallel with and/or angled relative to a central longitudinal axis of the shaft (S @ figures 1A-1B) and the cover (SL @ figures 1A-1B).
Regarding claim 12; Parkinson discloses the cover (SL @ figures 1A-1B) is formed to define one or more apertures (figures 1A-1B, e.g., It is inherent that the cover SL @ figures 1A-1B having hole or aperture or opening for receiving the shaft S in figures 1A-1B).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Parkinson in view of Carter, Jr. et al as applied to claim 8 above, and further in view of Bullin (US 2011/0147091). 
Regarding claim 9; Parkinson in view of Carter, Jr. et al combination discloses all of feature of claimed invention except for at least one of the shaft, the cover and the housing comprises at least one of metallic materials and composite materials. However, Bullin teaches that it is known in the art to provide at least one of the shaft, the cover, and the housing comprises at least one of metallic materials and composite materials (paragraph [0024]: e.g., drive shaft 28 is made of a composite material. To this end, drive shaft 28 metallic sleeve 72 molded into composite drive shaft 28, sleeve 72 having a threaded box 74). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine inspected shaft assembly of Parkinson with limitation above as taught by Bullin for the purpose of improving the service lift due to the abrasive environment.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson in view of Carter, Jr. et al as applied to claim 8 above, and further in view of Niegrarth et al (US 2018/0138761).
Regarding claim 10; Parkinson in view of Carter, Jr. et al combination discloses all of feature of claimed invention except for the optically activatable layer comprises at least one of fluorescent, absorbent and reflective material, coating or paint. However, Niegrarth et al teaches that it is known in the art to provide the optically activatable layer (380, 354 @ figure 5) comprises at least one of fluorescent, absorbent and reflective material, coating or paint (paragraph [0056]: e.g., rotor magnets 380 and stator assembly 354 may include any suitable coating or covering, such as a metallic or non-metallic magnetic shielding material or retaining structure). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine inspected shaft assembly of Parkinson with limitation above as taught by Niegrarth et al for the purpose of improving high speed electric machines using in the automotive, aviation, maritime, and other industries to operate aircrafts, helicopters, automobiles, boats, submarines, trains, and/or any other suitable vehicles.
Regarding claim 15; Parkinson in view of Carter, Jr. et al combination discloses all of feature of claimed invention except for one or more first connections to secure the shaft and the extension together; and one or more second connections to secure the housing and the cover together. However, .


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson in view of Carter, Jr. et al as applied to claim 8 above, and further in view of Janik et al (US Patent No. 4,899,596).
Regarding claim 13; Parkinson in view of Carter, Jr. et al discloses all of feature of claimed invention except for the optically activatable layer further comprises an additional section disposed on a portion of the exterior surface of the shaft exposed by the one or more apertures. However, Janik et al teaches that it is known in the art to provide the optically activatable layer (28, 40 @ figure 6) further comprises an additional section (40 @ figure 6) disposed on a portion of the exterior surface of the shaft (30 @ figure 6) exposed by the one or more apertures (54 @ figure 6). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine inspected shaft assembly of Parkinson with limitation above as taught by Janik et al for the purpose of measuring the torque transmitted by a shaft and automatically compensates for variations in wall thickness exhibited by different drive shafts having the same nominal dimensions.
Regarding claim 14; Parkinson in view of Carter, Jr. et al discloses all of feature of claimed invention except for the cover is formed to define an array of one or more apertures around the shaft, and the optically activatable layer is provided in an array of one or more stripes arranged around the shaft and the cover with each of the one or more stripes extending into a corresponding aperture. However, Janik et al teaches that it is known in the art to provide the cover (28 @ figure 6) is formed to define an array of one or more apertures (54 @ figure 6) around the shaft (30 @ figure 6), and the optically activatable layer (40 @ figure 6) is provided in an array of one or more stripes (42, 52 @ figure 6) arranged around the shaft (30 @ figure 6) and the cover (40 @ figure 6) with each of the one or more stripes (42, 52 @ figure 6) extending into a corresponding aperture (54 @ figure 6). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine inspected shaft assembly of Parkinson with limitation above as taught by Janik et al for the purpose of measuring the torque transmitted by a shaft and automatically compensates for variations in wall thickness exhibited by different drive shafts having the same nominal dimensions.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Parkinson in view of Carter, Jr. et al as applied to claim 8 above, and further in view of Carson (US 2005/0196275).
Regarding claim 16; Parkinson in view of Carter, Jr. et al combination discloses all of feature of claimed invention except for an aircraft, comprising: an engine; a gearbox disposed remotely from the engine; and a drive shaft (DS) configured to transmit torque produced by the engine to the gearbox, wherein one or more assemblies disposed along a length of the DS. However, Carson teaches that it is known in the art to provide an aircraft (101 @ figure 1) comprising: an engine (116 @ figure 1); a gearbox (118 @ figure 1) disposed remotely from the engine (116 @ figure 1); and a drive shaft (104 @ figure 1) configured to transmit torque produced by the engine (116 @ figure 1) to the gearbox (118 @  the relative orientation between the rotor blades and the fuselage of the rotary-wing aircraft to be varied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Schwartz et al (US 2017/0037910) discloses torque tube assemblies for use with aircraft high lift devices.
2) Brunken Jr. (US Patent No. 6,268,676) discloses a support assembly for supporting a rotating shaft relative to a structure in which a first magnetized member is attached to the shaft for rotation therewith, a support member is connected to the structure and at least one damper member connects the support member to a second magnetized member for supporting the second magnetized member in a portion relative to the first magnetized member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 12, 2022


						/SANG H NGUYEN/                                                                           Primary Examiner, Art Unit 2886